Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 1 of 25

EXHIBIT 1
Reute i Route 2

ih Nes N

ust | 2 cee 24 Mates |
| ate Melilla eS
sae as ane (ei ete tones
ke NULaler=1ce) i te

Yarmouth «

Chilmark «

Nantucket «

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 3 of 25

ae Between Tess,

eo | wr] cr | ao
aa

sey
pty -4

(aa, Martha's Vineyard Transit Authority (VTA) | For in-season and off-season schedules:
@--@" Roads shows in pec dicate VTA routes: | s Pick up amap on any VTA bus, atthe SSA,
‘The island offers rebable and aMordable pub! |  Charber of Commerce or Edgartown Visitors Center.
vansporlation year raund, Buses é + # Visit onkne al wiww.vineyardtransi T
toads throughout the isla | «Call VTA at 508-693-9440,

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 4 of 25

EXHIBIT 2
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 5 of 25

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

KEVIN BROOKS,

Plaintiff,
v. Civil Action No. 1:19-ev-11119-WGY
MARTHA’S VINEYARD
TRANSIT AUTHORITY,
TRANSIT CONNECTION, INC.,
and JAMES TAYLOR.

Defendants.

me eee ee ee ee ee ee ee ee

 

DEPOSITION NOTICE OF TRANSIT CONNECTION, INC. PURSUANT TO E.R.C.P.
30(b)(6)

To: Paul G. Boylan
Thomas K. McCraw, Jr.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109
pboylan@fnglaw.com
tmecraw@fnglaw.com

 

Defendant, Transit Connection, Inc., is hereby commanded in accordance with the provisions of
Federal Rule of Civil Procedure 30(b)(6) to appear at the offices of Bennett & Belfort, P.C., 24
Thorndike Street, Suite 300, Cambridge, Massachusetts on Monday, January 13, 2020, at
10:00am., at which time the Plaintiff in this action, Kevin Brooks, by and through his attorneys,
Bennett & Belfort, P.C., shall take the deposition upon oral examination of Transit Connection,
Inc., by a person or persons designated by Transit Connection, Inc., by a person or persons who
consent(s) to testify on behalf of Transit Connection, Inc., before a Notary Public of the
Commonwealth of Massachusetts, or before some other officer authorized by law to administer
oaths.

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 6 of 25

DEFINITIONS

In preparing Defendant for this deposition, the following definitions should control, in
conjunction with those definitions outlined in the Federal Rules of Civil Procedure and Local
Rules, unless indicated otherwise by the context:

“Plaintiff” and “Brooks” refer to the Plaintiff, Kevin Brooks, his agents, attorneys and all others
acting on his behalf;

“TCI” refers to Defendant, Transit Connection, Inc., including its agents, employees, attorneys,
investigators, insurance company and its agents and employees, and anyone else acting on the
TCI’s behalf;

“MVTA” refers to Defendant, Martha’s Vineyard Transit Authority, including its agents,
employees, attorneys, investigators, insurance company and its agents and employees, and
anyone else acting on the MVTA’s behalf:

“Taylor” refers to Defendant, James Taylor, including his agents, employees, attorneys,
investigators, insurance company and its agents and employees, and anyone else acting on his
behalf;

“Defendants” refers collectively to MVTA, TCI, and Taylor;

“Complaint” refers to the Amended Complaint filed by Plaintiff against Defendants now pending
in the United States District Court for the District of Massachusetts, Civil Action No. 1:19-cv-
11119-WGyY;

“Answer” refers to the Answer and Counterclaim filed by TCI;

“Disciplinary actions” shall mean formal or informal reprimands, verbal and written warnings,
suspensions, termination, and any other such measures;

“Statement” includes statements which have been recorded as well as those which have been
reduced to writing, and includes unsigned as well as signed statements;

“Communication” is defined to be synonymous in meaning and equal in scope to the usage of
that term in D. Mass Local Rule 26.5(c);

“Concerning” is defined to be synonymous in meaning and equal in scope to the usage of that
term in D, Mass Local Rule 26.5(c);

“Document” is defined to be synonymous in meaning and equal in scope to the usage of that
term in D. Mass Local Rule 26.5(c) and Rule 34(a) of the Federal Rules of Civil Procedure. A
draft or non-identical copy is a separate document within the meaning of this term;
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 7 of 25

“Person” is defined to be synonymous in meaning and equal in scope to the usage of that term in
D, Mass Local Rule 26.5(c).

SUBJECT MATTER OF DEPOSITION

The subject matters of the deposition, of which the person or persons so designated to testify on
behalf of TCI pursuant to Fed. R. Civ. P. 30(b)(6) shall have knowledge, are all of the following:

The allegations outlined in the Complaint.

The Answer to the Complaint, including the factual bases for each response, the
factual bases for each affirmative defense, and the factual bases for the counterclaim.

TCI’s Position Statement filed with the Massachusetts Commission Against
Discrimination in response to Brooks’ MCAD Charge, including the factual bases

for each response and the factual bases for each affirmative defense therein.

Taylor’s job description, duties, schedule, performance history, title changes,
promotions and/or demotions while he was employed by TCI.

The relationship between MVTA and TCI, including all agreements.
The reasons why Taylor was terminated.
All persons whom Taylor reported to during his employment.

The organizational chart of TCI’s employees, including, but not limited to, TCI’s
company hierarchy.

All aspects of TCI’s investigation(s) (if any) into the allegation made by Brooks as
outlined in the Complaint.

. Any and all communications between Brooks and TCI related to the allegations in

the Complaint.

. Any and all non-privileged communications between TCI and MVTA related to the

allegations in the Complaint.

. Any and all non-privileged communications between TCI and Taylor related to the

allegations in the Complaint.

. TCI’s Human Resource policies, including but not limited to, anti-discrimination

policies, and any trainings that Taylor attended.

. The factual basis for each reason why TCI believes it is not liable to Brooks.
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 8 of 25

15. Any insurance policy related to this matter.

16. TCI’s gross revenues for each of the following years: 2015, 2016, 2017, 2018, and

2019,

The oral examination will continue from day to day until completed. Your attorney is invited to

attend and cross-examine.

Dated: December 30, 2019

Respectfully submitted,
KEVIN BROOKS,

By his attorneys,

{sf Bric R. LeBlanc
Eric R. LeBlanc (BBO# 666786)
eleblanc(@bennettandbelfort.com
Craig D. Levey (BBO# 681531)
clevey@bennettandbelfort.com
Lauren B. Haskins (BBO# 696678)
lhaskins@bennettandbelfort.com
Bennett & Belfort, P.C,
24 Thorndike Street, Suite 300
Cambridge, MA 02141
(617) 577-8800
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 9 of 25

CERTIFICATE OF SERVICE

|, Eric R, LeBlanc, hereby certify that on December 30, 2019, a true and correct copy of the
foregoing document was served upon Defendants’ respective attorneys of record by first class
mail and email, as follows:

For Defendant Martha’s Vineyard Transit Authority:

Mariclise Kelly

Elise R. Marshall

Gargiulo / Rudnick, LLP

766 Falmouth Road, Unit A-6
Mashpee, MA 02649
mik@egrglaw.com

erm@egrglaw.com

 

For Defendant Transit Connection, Inc.:

 

Paul G, Boylan
Thomas kK. McCraw, Jr.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109
pboylan@tnglaw.com
tmecrawi@fmelaw.com

 

   

For Defendant James Taylor:

John J. Lang

Lang & Associates

220 Broadway, Suite 105
Lynnfield, MA 01940
jlang@jlangandassociates.com

 

/8/ Eric R. LeBlane
Eric R. LeBlanc
Dated: December 30, 2019
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 10 of 25

EXHIBIT 3
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 11 of 25

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

KEVIN BROOKS,
Plaintiff,
Civil Action No. 1:19-ev-11119-WGY

V.

MARTHA’S VINEYARD
TRANSIT AUTHORITY,
TRANSIT CONNECTION, INC.,
and JAMES TAYLOR.

Defendants.

Nome Some me ee ee ee

 

DEPOSITION NOTICE OF MARTHA’S VINEYARD TRANSIT AUTHORITY
PURSUANT TO F.R.C.P. 30(b)(6)

To: — Marielise Kelly
Gargiulo / Rudnick, LLP
766 Falmouth Road, Unit A-6
Mashpee, MA 02649

mik@pgrglaw.com

Defendant, Martha’s Vineyard Transit Authority, is hereby commanded in accordance with the
provisions of Federal Rule of Civil Procedure 30(b)(6) to appear at the offices of Bennett &
Belfort, P.C., 24 Thorndike Street, Suite 300, Cambridge, Massachusetts on Wednesday,

January 15, 2020, at 10:00am., at which time the Plaintiff in this action, Kevin Brooks, by and
through his attorneys, Bennett & Belfort, P.C., shall take the deposition upon oral examination of
Martha’s Vineyard Transit Authority, by a person or persons designated by Martha’s Vineyard
Transit Authority, by a person or persons who consent(s) to testify on behalf of Martha’s
Vineyard Transit Authority, before a Notary Public of the Commonwealth of Massachusetts, or
before some other officer authorized by law to administer oaths.

DEFINITIONS
In preparing Defendant for this deposition, the following definitions should control, in

conjunction with those definitions outlined in the Federal Rules of Civil Procedure and Local
Rules, unless indicated otherwise by the context:

“Plaintiff and “Brooks” refer to the Plaintiff, Kevin Brooks, his agents, attorneys and all others
acting on his behalf;
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 12 of 25

“MVTA” refers to Defendant, Martha’s Vineyard Transit Authority, including its agents,
employees, attorneys, investigators, insurance company and its agents and employees, and
anyone else acting on the MVTA’s behalf;

“TCI” refers to Defendant, Transit Connection, Inc., including its agents, employees, attorneys,
investigators, insurance company and its agents and employees, and anyone else acting on the
TCI’s behalf;

“Taylor” refers to Defendant, James Taylor, including his agents, employees, attorneys,
investigators, insurance company and its agents and employees, and anyone else acting on his
behalf;

“Defendants” refers collectively to MVTA, TCI, and Taylor;

“Complaint” refers to the Amended Complaint filed by Plaintiff against Defendants now pending
in the United States District Court for the District of Massachusetts, Civil Action No, 1:19-cv-
L1119-WGY;

“Answer” refers to the Answer to the Complaint filed by MVTA;

“Disciplinary actions” shall mean formal or informal reprimands, verbal and written warnings,
suspensions, termination, and any other such measures;

“Statement” includes statements which have been recorded as well as those which have been
reduced to writing, and includes unsigned as well as signed statements;

“Communication” is defined to be synonymous in meaning and equal in scope to the usage of
that term in D. Mass Local Rule 26.5(c);

“Concerning” is defined to be synonymous in meaning and equal in scope to the usage of that
term in D. Mass Local Rule 26.5(c);

“Document” is defined to be synonymous in meaning and equal in scope to the usage of that
term in D. Mass Local Rule 26.5(c) and Rule 34(a) of the Federal Rules of Civil Procedure. A
draft or non-identical copy is a separate document within the meaning of this term;

“Person” is defined to be synonymous in meaning and equal in scope to the usage of that term in
D. Mass Local Rule 26.5(c).
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 13 of 25

SUBJECT MATTER OF DEPOSITION

The subject matters of the deposition, of which the person or persons so designated to testify on
behalf of MVTA pursuant to Fed. R. Civ. P. 30(b)(6) shall have knowledge, are all of the

following:

I.

ee

10.

11.

The allegations outlined in the Complaint.

The Answer to the Complaint, including the factual bases for each response and the
factual bases for each affirmative defense therein.

MVTA’s Position Statement filed with the Massachusetts Commission Against
Discrimination in response to Brooks’ MCAD Charge, including the factual bases

for each response and the factual bases for each affirmative defense therein.

Taylor’s job description, duties, schedule, performance history, title changes,
promotions and/or demotions.

The relationship between MVTA and TCI, including all agreements,
The reasons why Taylor was terminated.
All persons whom Taylor reported to during his employment.

The organizational chart of MVTA’s employees, including, but not limited to,
MVTA’s company hierarchy.

All aspects of MVTA’s investigation(s) (if any) into the allegation made by Brooks
as outlined in the Complaint.

Any and all communications between Brooks and MYTA related to the allegations
in the Complaint.

Any and all non-privileged communications between MVTA and TCI related to the
allegations in the Complaint.

. Any and all non-privileged communications between MVTA and Taylor related to

the allegations in the Complaint.

. MVTA’s Human Resource policies, including but not limited to, anti-discrimination

policies, and any trainings that Taylor attended.

. The factual basis for each reason why MVTA believes it is not liable to Brooks.

. Any insurance policy related to this matter.
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 14 of 25

16. MVTA’s gross revenues for each of the following years: 2015, 2016, 2017, 2018,

and 2019,

The oral examination will continue from day to day until completed. Your attorney is invited to

attend and cross-examine.

Dated: December 30, 2019

Respectfully submitted,
KEVIN BROOKS,
By his attorneys,

/s/ Eric R. LeBlanc

Eric R. LeBlanc (BBO# 666786)
eleblanc@bennettandbel fort.com

 

Craig D. Levey (BBO# 681531)
clevey@bennettandbelfort.com
Lauren B. Haskins (BBO# 696678)
lhaskins@bennettandbelfort.com
Bennett & Belfort, P.C.

24 Thorndike Street, Suite 300
Cambridge, MA 02141

(617) 577-8800
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 15 of 25

CERTIFICATE OF SERVICE
I, Eric R. LeBlanc, hereby certify that on December 30, 2019, a true and correct copy of the

foregoing document was served upon Defendants’ respective attorneys of record by first class
mail and email, as follows:

For Defendant Martha’s Vineyard Transit Authority:

 

Marielise Kelly

Elise R. Marshall

Gargiulo / Rudnick, LLP

766 Falmouth Road, Unit A-6
Mashpee, MA 02649

mik@@erglaw.com
erm@erglaw.com

 

For Defendant Transit Connection, Inc.:

 

Paul G. Boylan

Thomas K. McCraw, Jr.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109
oboylania@tmglaw.com

 

tmecraw@fnelaw.com

 

For Defendant James Taylor:

 

John J, Lang

Lang & Associates

220 Broadway, Suite 105
Lynnfield, MA 01940
jlang@jlangandassociates.com

 

/s/ Eric R. LeBlanc
Eric R. LeBlanc
Dated: December 30, 2019
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 16 of 25

EXHIBIT 4
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 17 of 25

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

KEVIN BROOKS,

Plaintiff,
v.
MARTHA’S VINEYARD
TRANSIT AUTHORITY,
TRANSIT CONNECTION, INC.,
and JAMES TAYLOR.

Defendants.

me eee ee ee

 

Civil Action No, 1:19-cevy-11119-WGY

NOTICE OF DEPOSITION OF JAMES TAYLOR

To: John J. Lang
Lang & Associates
220 Broadway, Suite 105
Lynnfield, MA 01940

jiang@ jlangandassociates.com

Please take notice that at 10:00 a.m. Eastern Standard Time on Friday, January 17, 2020, Plaintiff,
Kevin Brooks, by his attorneys, will take the deposition upon oral examination of Defendant, James
Taylor. The deposition will be taken at Bennett & Belfort, P.C., 24 Thorndike Street, Suite 300,
Cambridge, MA 02141, before a Notary Public in and for the Commonwealth of Massachusetts or before
some other officer authorized by law to administer oaths. The oral examination will continue from day-
to-day until completed. You are invited to attend and cross-examine.

Dated: December 30, 2019

Respectfully submitted,

KEVIN BROOKS,
By his attorneys,

/s/ Eric R. LeBlane
Eric R. LeBlanc (BBO# 666786)
eleblanc@ bennettandbelfort.com
Craig D. Levey (BBO# 681531)
clevey@bennettandbelfort.com
Lauren B. Haskins (BBO# 696678)
lhaskins‘@bennettandbelfort.com
Bennett & Belfort, P.C.
24 Thorndike Street, Suite 300
Cambridge, MA 02141
(617) 577-8800

 

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 18 of 25

CERTIFICATE OF SERVICE
I, Eric R, LeBlanc, hereby certify that on December 30, 2019, a true and correct copy of the

foregoing document was served upon Defendants’ respective attorneys of record by first class mail
and email, as follows:

For Defendant Martha’s Vineyard Transit Authority:

 

Marielise Kelly

Elise R. Marshall

Gargiulo / Rudnick, LLP

766 Falmouth Road, Unit A-6
Mashpee, MA 02649
mik@erglaw.com

erm@grglaw.com

 

For Defendant Transit Connection, Inc.:

Paul G. Boylan
Thomas kK. McCraw, Jr.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109
pboylan@efmglaw.com
tmecraw@fmglaw.com

   

For Defendant James Taylor:

John J, Lang

Lang & Associates

220 Broadway, Suite 105
Lynnfield, MA 01940
jlang@jlangandassociates.com

 

/s/ Eric R. LeBlanc
Eric R. LeBlanc
Dated: December 30, 2019
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 19 of 25

EXHIBIT 5
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 20 of 25

 

Filters Used:

Date Printed: 1/02/2020

1 Tagged Record Email Report Time Printed: 11:40AM

Printed By: MLK

Form Format

 

 

 

Date 12/27/2019 Time 12:43PM 12:43PM _ Duration 0.00 (hours) Code Clint Related

Subject Re: Brooks v. Martha's Vineyard Transit Authority et al. Staff Marielise Kelly
Client Eric R. LeBlanc MatRef MARTHA'S VINEYARD TRANSIT AU" MatNo
From ELeBlanc@bennettandbelfort.com
To mlk@grglaw.com
CC To jlang@jlangandassociates.com; pboylan@fmglaw.com; CLevey@bennettandbelfort.com
Bcc To
Reminders (days before) Follow N Done N Notify N Hide N Trigger N Private N Status
Attch Desc User3
User2 User4
Marielise,

My other Janaury case settled today. | am duty bound to inform Judge Young.
Starting early next week we will begin working on our pre-trial filings. January 10
will work for Mr. Brooks' schedule.

We were going to do both TCI's deposition and VTA's deposition concurrently on,

January 15 at 11 a.m. Can your office accommodate two depositions at the same time?
If so, please pencil us in and we'll let you know if we decide on an alternate

location by the end of next week. We will also send deposition notices on Monday.

 

 

We will ask for dates for Mr. Taylor's deposition after those dates, if necessary.

EL

On Fri, Dec 27, 2019, 11:39 AM Marielise Kelly <mlk@grglaw.com> wrote:
Eric / Craig:

In follow up to the email chain below,

“ |have authority to increase the offer of settlement to $50,000. In connection ~
with a release for all Defendants;
It looks like Friday 1/10 is a good day for you, as well as other counsel to do
Mr. Brooks' deposition. | will notice that for 11:00 a.m. at my Mashpee office
on 1/10.
Please let us know which dates you or Craig would like to proceed for
depositions of VTA, TCI and Mr. Brooks during the week of 1/13 (recognizing that 1/16 is
unavailable for Attorney Lang per the email below). | continue to offer you my Mashpee
office if you would like to do these depositions there as it is well within 50 miles
from the island, but may be more convenient for you not to have to travel to the
island. Also, if you have a Schedule A for your 30(b) (6) deposition notice that would
be helpful to insure that | produce the correct witness for you. | expect |
will be producing Angie Grant, VTA administrator, but the content of your notice
could affect my decision.

Thank you.

Marielise Kelly

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 21 of 25

 

Filters Used:

Date Printed: 1/02/2020

1 Tagged Record Email Report Time Printed: 11:43AM

Printed By: MLK

Form Format

 

 

Subject
Client
From

To

CC To
Bcc To
Reminders

Attch Desc
User2

 

Date 12/27/2019 Time 1:13PM 1:13PM = Duration 0.00 (hours) Code Clint Related

Re: Brooks v. Martha's Vineyard Transit Authority et al. Staff Marielise Kelly
Eric R. LeBlanc MatRef MARTHA'S VINEYARD TRANSIT AU’ MatNo
ELeBlanc@bennettandbelfort.com

mlk@grglaw.com

jlang@jlangandassociates.com; pboylan@fmglaw.com; CLevey@bennettandbelfort.com

(days before) Follow N Done N Notify N Hide N Trigger N Private N Status

User3
User4

Marielise,

We are doing them concurrently for a strategic reason (i.e. we don't want the
testimony of one affecting the other). We are certainly entitled to take the

se

depositions this way, and that's how we are going to do it. Additionally, we do not think
we would be able to finish both depo

i sitions back to back in one day, and we are
trying to be as efficient as possible with time/rides down to Mashpee (especially :
considering the cost/fee shifting contained in the statutes we are proceeding under).

Therefore, we will be noticing the depositions as indicated in my prior email.

- ———_—_____

 

 

Finally, thank you for your increased settlement offer. To basically move the

ball as far as it can move (and determine if settlement is a real possibility), my

client has authorized me to lower his demand substantially and make a last, best and

final settlement demand. Mr. Brooks' last, best and final settlement demand is $600,000, —.

As always, | am happy to discuss any or all portions of this email. Thanks.
EL

On Fri, Dec 27, 2019 at 12:52 PM Marielise Kelly <mlk@grglaw.com> wrote:
Eric:

| will hold 1/15 at 11:00 a.m. for you. We have plenty of physical space

in Mashpee for depositions (multiple conference rooms). | am requesting, __
however, that you do the depositions one followed by the other on 1/15. I cannot be
present in two separate depositions at the same time and | suspect other defense
counsel may have the same problem, _ ER

 

 

Thank you.

Marielise

Marielise Kelly?
Gargiulo / Rudnick, LLP

Attorneys at Law
766 Falmouth Road, Suite A-6

 
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 22 of 25

Marielise Kelly

From: Eric LeBlanc <ELeBlanc@BennettAndBelfort.com>

Sent: Monday, December 30, 2019 10:48 AM

To: Marielise Kelly

Cc: CLevey@bennettandbelfort.cam; ‘Paul G. Boylan’; ‘Thomas K. McCraw Jr.': John Lang’;
Elise R. Marshall

Subject: RE: Brooks v. MVRTA et al

Marielise,

| will plan to chat with you at 1 p.m.

In advance of our call | will make an offer of compromise (despite the fact that | have found case law where
simultaneous depositions have been allowed). | will take TCl’s deposition on 1/13, | will take MVTA’s deposition of 1/15
and | will take Mr. Taylor's deposition on 1/17. These depositions will take place at my office in Cambridge (75 miles

from the Vineyard as the crow flies and 96 miles from the Vineyard using boat and car transportation). Jf there is
continued dispute over the location of the depositions, my intentions will revert back to taking TCl’s and MVTA‘s
deposition si simultaneously on 1/15 {in order to take care of any concerns relating to the cost/expense of traveling/time).
| make this offer of compromise because of the quickly nearing trial date, and the Court’s denial of the Motion to
Continue that date.

 

Moreover, and as previously discussed, | would be happy to informally provide you documents responsive to document
requests, but for where we are in the case, | will not be responding to written discovery (discovery passed long ago, and
the Court has refused any wholesale re-opening of discovery (instead Judge Young allowed depositions to move forward
ona limited basis which | have fully accomodated)). To be sure, any and all discovery you may need in this matter is
obtainable through deposition of Mr. Brooks on 1/10 as agreed. Please indicate whether you would like me to
informally produce documents to you (however, | will tell you they are largely duplicative of what your client has already
produced in this litigation (i.e. the media coverage/social media posts). There may be a limited medical record that |
have asked my client to obtain. That said, the remainder of your requests are completely irrelevant and unrelated to the
case (i.e. tax returns, criminal history, etc., etc.).

| look forward to chatting at 1 p.m.
EL

Eric R. LeBlanc, Esq.

Bennett & Belfort, P.C.

24 Thorndike Street, Suite 300
Cambridge, MA 02141

Telephone: 617.577.8800 x205

Facsimile :617.577. 8811

E-mail: eleblanc@bennettandbelfort.com
Web: www.bennettandbelfort.com

Please see our blog: THE B&B DOCKET at http://www.bennettandbelfort.com/blog/

IRS CIRCULAR 230 NOTICE

in compliance with IRS requirements, we inform you that any U.S. tax
advice contained in this communication is not intended or written to be
used. and cannot be used, for the purpase of avoiding tax penalties or
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 23 of 25

in connection with marketing or promotional materials

STATEMENT OF CONFIDENTIALITY

The information contained in this electronic message and any attachments
to this message are intended for the exclusive use of the addressee(s)
and may contain confidential or privileged information. If you are

nol the intended recipient, or the person responsible for delivering the
e-mail to the intended recipient, be advised you have received this
message in error and that any use, dissemination, forwarding, printing,
or copying is strictly prohibited, Please notify Bennett & Belfort, P.C.
immediately at (617) 577 8800, and destroy all copies of this message
and any atlachments. You will be reimbursed for reasonable costs
incurred in notifying us.

From: Marielise Kelly [mailto:mlk@grglaw.com]

Sent: Monday, December 30, 2019 9:48 AM

To: Eric LeBlanc

Cc: CLevey@bennettandbelfort.com; ‘Paul G. Boylan’; ‘Thomas K. McCraw Jr.'; John Lang'; Elise R. Marshall
Subject: RE: Brooks v. MVRTA et al

Today is good for an LR 7.1 call. How about 1:00 p.m.? Anyone who would like to join in on the call is welcome.

M

Marielise Kelly

Gargiulo / Rudnick, LLP
Attorneys at Law

766 Falmouth Road, Suite A-6
Mashpee, MA 02649

t 508 477 6400

f 508 477 0455
www.erglaw.com

  
 
  

Please consider the e

From: Eric LeBlanc <ELeBlanc@ BennettAndBelfort.com>
Sent: Monday, December 30, 2019 9:38 AM

To: Marielise Kelly <mlk@grglaw.com>

Cc: CLlevey@bennettandbelfort.com; 'Paul G. Boylan' <pboylan@fmglaw.com>; 'Thomas K. McCraw Jr.'
<tmccraw@fmglaw.com>; ‘John Lang’ <jlang@jlangandassociates.com>; Elise R. Marshall <erm@grglaw.com>
Subject: RE: Brooks v. MVRTA et al

Marielise,

| am not available tomorrow. | can chat later today if you’d like; otherwise, I'd be happy to connect on Thursday. Let me
know. The current offer is rejected.

| will be reaching out to Clerk Gaudet today. Also, let’s plan to connect (all of us) by the end of the week for all pre-trial
filings. Let me know what works, but | will try to have drafts to circulate by Thursday.

Eric R. LeBlanc, Esq.

Bennett & Belfort, P.C.

24 Thorndike Street, Suite 300
Cambridge, MA 02141
Telephone: 617.577.8800 x205
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 24 of 25
Facsimile :617.577. 8811
E-mail: eleblanc@bennettandbelfort.com
Web: www.bennettandbelfort.com

 

Please see our blog: THE B&B DOCKET at http://www.bennettandbelfort.com/blog/

IRS CIRCULAR 230 NOTICE

In compliance with IRS requirements, we inform you that any U.S. tax
advice contained in this communication is not intended or written to be
used, and cannot be used, for the purpose of avoiding tax penalties or
in connection with marketing or promotional materials.

STATEMENT OF CONFIDENTIALITY:

The information contained in this electronic message and any attachments
to this message are intended for the exclusive use of the addressee(s)
and may contain confidential or privileged information. If you are

not the intended recipient, or the person responsible for delivering the
e-mail to the intended recipient, be advised you have received this
message in error and that any use. dissemination, forwarding. printing.
or copying is strictly prohibited. Please notify Bennett & Belfort, P.C
immediately at (617) 577 8800, and destroy all copies of this message
and any attachments. You will be reimbursed for reasonable costs
incurred in notifying us.

From: Marielise Kelly [mailto:mik@grqlaw.com]
Sent: Monday, December 30, 2019 8:51 AM
o: Eric LeBlanc
Cc: CLevey@bennettandbelfort.com; Paul G. Boylan (pboylan@fmglaw.com); Thomas K. McCraw Jr.
(tmecraw@fmglaw.com); John Lang; Elise R. Marshall
Subject: Brooks v. MVRTA et al

 

Good morning, Eric:

In response to your December 27, 2019 “last, best and final” settlement demand of $600,000., | have authority to
increase the settlement offer to $60,000. Representing an offer to settle all claims against all Defendants. —

Are you available today or tomorrow for a L.R. 7.1 conference to discuss: 1. Your intention to take simultaneous
depositions of defendants; 2. Your intention to take the depositions of these Martha’s Vineyard deponents in
Cambridge, MA; and 3. Your failure / refusal to respond to written discovery requests issued to Plaintiff before the
statutory stay of discovery. | intend to file a motion for protective order related to these topics to the extent we are
unable to resolve these issues in conference. You have invited Defendants to provide authority for their positions
objecting to simultaneous depositions. To the extent that you have any legal authority to support your position, that
would be of interest.

Also, lets set up a time that is mutually convenient for all to get the Joint Pre-Trial Memorandum done, List of Exhibits,
and whatever else is required by the court’s order. Do you have a first draft of these materials prepared.

Also, have you reported to the court that your other case has settled?
Best,

Marielise

Marielise Kelly

Gargiulo / Rudnick, LLP
Attorneys at Law

766 Falmouth Road, Suite A-6
Case 1:19-cv-11119-WGY Document 80-1 Filed 01/02/20 Page 25 of 25

Marielise Kelly

From: Eric LeBlanc <ELeBlanc@BennettAndBelfort.com>

Sent: Thursday, January 2,2020 10:47 AM

To: Marielise Kelly

Cc: CLevey@bennettandbelfort.com; ‘Paul G, Boylan’; ‘Thomas K. McCraw Jr."; ohn Lang’;
Elise R. Marshall

Subject: RE: Brooks v. MVRTA et al

Marielise,

Thanks for chatting earlier. The more | have thought about it, | came up with one final potential for a solution. So, here
is my final proposal regarding depositions to attempt to stave off what | believe to be is wasteful motion practice.

| will agree to come to your office in Mashpee on January 10, 2019 for the deposition of my client, Mr. Brooks. That
deposition will be limited to 3.5 hours. After Mr. Brooks’ deposition, we will proceed immediately into a deposition of
Mr. Taylor (at your office in Mashpee), which will again be limited to 3.5 hours.

Thereafter, on any of the three current deposition days (1/13, 1/15 or 1/17), we will take the depositions of MVTA and
TCI (again, all limited to 3.5 hours) at my office in Cambridge pursuant to the 30(b}(6) notices sent. Please let me know
if this meets Defendants’ approvals. If so, | will send out updated deposition notices.

The other options | already outlined to you remain available (i.e. concurrent depositions of TCl and MVTA on 1/15 at
your office in Mashpee, with a deposition of Mr. Taylor to occur at some other date, or proceed with the depositions as

currently noticed). These depositions would not contain any time restrictions outside of those required in the Federal
Rules.

Please let me know your thoughts. Thanks.
EL

Eric R. LeBlanc, Esq.

Bennett & Belfort, P.C.

24 Thorndike Street, Suite 300
Cambridge, MA 02141

Telephone: 617.577.8800 x205

Facsimile :617,577, 8811
E-mail:eleblanc@bennettandbelfort.com
Web:www.bennettandbelfort.com

 

Please see our blog: THE B&B DOCKET at http://www.bennettandbelfort.com/blog/

IRS CIRCULAR 230 NOTICE

in compliance with IRS requirements, we inform you that any U.S. tax
advice contained in this communication is not intended or written to be
used. and Cannot be used. for the purpose of avoiding tax penaities or
in connection with marketing or promotional materials

STATEMENT OF CONFIDENTIALITY:

The information contained in this electronic message and any attachments
to this message are intended for the exclusive use of the addressee(s)
and may contain confidential or privileged information. If you are

not the intended recipient, or the person responsible for delivering the
e-mail to the intended recipient. be advised you have received this
